UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
ADAM C. MARTIN,                                           :

                          Plaintiff,                    :

                 v.                                     :
                                                                             ORDER
COMMISSIONER OF SOCIAL SECURITY, :
                                                                      19-CV-1831 (GBD) (KNF)
                           Defendant.                    :
---------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         By a letter dated June 28, 2021, the plaintiff informed the Court

         that he does not intend to challenge the award of attorneys fees for services at the
         administrative level. Previously, on March 22, 2021, Defendant’s counsel
         informed the Court that the Commissioner viewed the amended motion seeking
         approval of attorneys fees as reasonable. (doc. 53) As an alternative to that
         suggested in our supplemental memorandum of law (doc. 58) the Court may want
         to require filing a status letter every 90 days informing the Court about the
         Commissioner’s progress in issuing Notices of Award to Mr. Martin’s dependent
         children. Judge Koeltl took a similar course of action in Baron v. Commissioner of
         Social Security, 11 Civ. 4262 (JGK) (S.D. N.Y.)

         Docket Entry No. 59.

On or before July 13, 2021, the defendant shall inform the Court of the defendant’s position

concerning the plaintiff’s proposal(s) indicated in his June 28, 2021 letter.

Dated:    New York, New York                                  SO ORDERED:
          July 8, 2021
